TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00106-CR


In re Cathy Mata


Jeffrey Fields, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. D-1-DC-2004-904170, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Jeffrey Field's appeal from a judgment of
conviction for aggravated assault.  The subject of this proceeding is Ms. Cathy Mata, court reporter
for the 390th District Court.
The reporter's record was originally due to be filed on May 22, 2006.  On June 30,
2006, after Mata failed to tender the portion of the record for which she is responsible, the Court
ordered her to tender the record for filing no later than September 18, 2006.  Mata failed to file the
record as ordered.
Cathy Mata is hereby ordered to appear in person before this Court on the 10th day
of January 2007, at 8:30 o'clock a.m., in the courtroom of this Court, located in the Price Daniel, Sr.
Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to show cause
why she should not be held in contempt and sanctions imposed for her failure to obey the June 30,
2006, order of this Court.  Mata is further ordered to complete the reporter's record and file it with
the Clerk before her appearance on January 10.
It is ordered December 8, 2006

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish